Title: To James Madison from Peder Pedersen, 30 April 1805
From: Pedersen, Peder
To: Madison, James


Sir
Philadelphia 30th. April 1805.
From the enclosed printed notice, left at my house a few days ago, you will please to observe that I have been enrolled in the 6th. Com[p]any of the 25th: Regt. Pennsylvania Militia; tho’ I presume this has been done by mistake and without knowledge of the Diplomatic character with which I am vested, and recognized by the Government of the United States, yet in order to prevent the differences which probably might arrise from my non Compliance with a requisition to which I am not liable—as well as for to secure myself an uninterrupted enjoyment of such other privileges as the Law of Nations and the usages of the United States generally allow such public functionaries of foreign powers: I have deemed it proper to inform you of this occurrence and beg leave to submit to you whether an official communication to the Governor of the State of Pennsylvania on this occasion, informing him of my Diplomatic character, and desiring him to annul the above mentioned requisition, would not most fully answer all purposes, and if so—I beg leave to request such a favor from you. With sentiments of a very distinghuished Consideration I have the honor to be most respectfully Sir, Your most obedient humbe Servt.
Pr: Pedersen
